DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The Examiner has withdrawn the restriction requirement all claims will be examined on the merits. Currently claims 1-19 will be examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutzler et al. (US PGPub 2016/0079377, hereinafter referred to as “Hutzler”).
Hutzler discloses the semiconductor device and method as claimed.  See figures 1A-4B and corresponding text, where Hutzler teaches, in claim 1, a semiconductor device, comprising: 
a substrate (100), the substrate including: an isolation layer (200) (figures 4A-4C; [0058-0060]); and 
a semiconductor layer (100) over the isolation layer (200), the semiconductor layer having a top surface (100a) located opposite from the isolation layer (200) (figures 4A-4C; [0058-0060]); 
a trench structure (108) located in the substrate (100), the trench structure including: 
a first trench (108) extending from the top surface (100a) to the isolation layer (200), the first trench (108) having a first trench width at the top surface (figures 4A-4C; [0058-0060]); 
a second trench (112) extending from the top surface to the isolation layer (200), the second trench (112) having a second trench width at the top surface (110a), the second trench (112) being laterally separated from the first trench (108) by a trench space (figures 4A-4C; [0058-0060]); a doped sheath (116) contacting and laterally surrounding the first trench (108) and the second trench (112), the doped sheath having a first conductivity type, wherein the doped sheath extends from the top surface to the isolation layer (200) and from the first trench to the second trench across the trench space (figures 4A-4C; [0039], [0058-0060]); 
a first region (102) in the semiconductor layer over the isolation layer (200) , the first region having a second conductivity type, opposite from the first conductivity type, the first region abutting the doped sheath on a first side of the first trench and the second trench (figures 4A-4C; [0058-0060]); and 
a second region (104) in the semiconductor layer, the second region having the second conductivity type, the second region abutting the doped sheath on a second side of the first trench and the second trench, opposite from the first region (figures 4A-4C; [0039] [0058-0060]).  
Hutzler teaches, in claim 2, wherein the doped sheath extends outward from the first trench by a first outward distance that is no greater than 6 microns, and extends outward from the second trench by a second outward distance that is no greater than 6 microns ([0035-0038]).  
Hutzler teaches, in claim 3, wherein the trench structure includes: a corresponding trench liner in each of the first trench and the second trench, each trench liner being electrically non-conductive and contacting the doped sheath (figures 4A-4C; [0058-0060]); and a corresponding trench filler material on each trench liner, the trench filler material being electrically conductive (figures 4A-4C; [0058-0060]).  
Hutzler teaches, in claim 4, wherein the trench structure includes a trench filler material in each of the first trench and second trenches, the trench filler material being electrically non-conductive, the trench filler material contacting the doped sheath.  
Hutzler teaches, in claim 5, wherein: 
the trench space is a first trench space (figures 4A-4C; [0058-0060]); 
the trench structure further includes: a third trench extending from the top surface to the isolation layer, the third trench having a third trench width at the top surface, the third trench being laterally separated from the second trench by a second trench space that is less than the second trench width and less than the third trench width(figures 4A-4C; [0058-0060]); and 
a fourth trench extending from the top surface to the isolation layer, the fourth trench having a fourth trench width at the top surface, the fourth trench being laterally separated from the third trench by a third trench space that is less than the third trench width and less than the fourth trench width, the fourth trench being laterally separated from the first trench by a fourth trench space that is less than the fourth trench width and less than the first trench width (figures 4A-4C; [0058-0060]); 
the doped sheath contacts and laterally surrounds the third trench and the fourth trench; the doped sheath extends from the top surface to the isolation layer and from the second trench to the third trench across the second trench space (figures 4A-4C; [0058-0060]); 
the doped sheath extends from the top surface to the isolation layer and from the third trench to the fourth trench across the third trench space; and the doped sheath extends from the top surface to the isolation layer and from the fourth trench to the first trench across the fourth trench space (figures 4A-4C; [0058-0060]).  
Hutzler teaches, in claim 6, wherein: 
the trench space is a first trench space (figures 4A-4C; [0058-0060]); 
the trench structure further includes: a third trench extending from the top surface to the isolation layer, the third trench having a third trench width at the top surface, the third trench being laterally separated from the second trench by a second trench space that is less than the second trench width and less than the third trench width (figures 4A-4C; [0058-0060]); and 
a fourth trench extending from the top surface to the isolation layer, the fourth trench having a fourth trench width at the top surface, the fourth trench being laterally separated from the third trench by a third trench space that is less than the third trench width and less than the fourth trench width (figures 4A-4C; [0058-0060]); 
the doped sheath contacts and laterally surrounds the third trench and the fourth trench (figures 4A-4C; [0058-0060]); 
the doped sheath extends from the top surface to the isolation layer and from the second trench to the third trench across the second trench space (figures 4A-4C; [0058-0060]); 
the doped sheath extends from the top surface to the isolation layer and from the third trench to the fourth trench across the third trench space; and the first trench space, the second trench space, and the third trench space each intersect a same plane perpendicular to the top surface (figures 4A-4C; [0058-0060]).  
Hutzler teaches, in claim 7, wherein the isolation layer includes a buried layer of semiconductor material having the first conductivity type (figures 4A-4C; [0058-0060]).  
Hutzler teaches, in claim 8, wherein the trench space is less than the first trench width and less than the second trench width (figures 4A-4C; [0058-0060]).  

Hutzler teaches, in claim 10, a method of forming a semiconductor device, comprising: 
forming a first trench (108) in a substrate having an isolation layer and a semiconductor layer over the isolation layer, the semiconductor layer having a top surface located opposite from the isolation layer, the first trench extending from the top surface to the isolation layer, the first trench having a first trench width at the top surface (figures 4A-4C; [0058-0060]); 
forming a second trench (112) in the substrate, the second trench extending from the top surface to the isolation layer, the second trench having a second trench width at the top surface, the second trench being laterally separated from the first trench by a trench space that is less than the first trench width and less than the second trench width (figures 4A-4C; [0058-0060]); 
forming a doped sheath (116)in the semiconductor layer laterally surrounding the first trench and the second trench, and extending from the top surface to the isolation layer, the doped sheath having a first conductivity type (figures 4A-4C; [0058-0060]); and 
wherein a first region (102) in the semiconductor layer is separated from a second region (104) in the semiconductor layer by a combination of the isolation layer and the doped sheath, the first region and the second region having a second conductivity type, opposite from the first conductivity type, the first region abutting the doped sheath on a first side of the first trench and the second trench, and the second region abutting the doped sheath on a second side of the first trench and the second trench, opposite from the first region (figures 4A-4C; [0058-0060]).  
Hutzler teaches, in claim 11, wherein the trench space between the first trench and the second trench is between 0.1 microns and 10 microns at the top surface ([0035-0038]).  
Hutzler teaches, in claim 12, wherein forming the doped sheath includes implanting dopants of the first conductivity type into the semiconductor layer along sides of the first trench and the second trench by an angled ion implant process (figures 4A-4C; [0058-0060]).  
Hutzler teaches, in claim 13, wherein forming the doped sheath includes implanting dopants of the first conductivity type into the semiconductor layer along sides of the first trench and the second trench by a pulsed plasma ion implant process (figures 4A-4C; [0058-0060]).  
Hutzler teaches, in claim 14, wherein forming the doped sheath includes diffusing dopants of the first conductivity type into the semiconductor layer along sides of the first trench and the second trench from a doped oxide layer in the first trench and the second trench (figures 4A-4C; [0058-0060]).  
Hutzler teaches, in claim 15, wherein forming the doped sheath includes introducing dopants of the first conductivity type into the semiconductor layer along sides of the first trench and the second trench, and heating the substrate to diffuse the dopants (figures 4A-4C; [0058-0060]).  
Hutzler teaches, in claim 16, wherein the doped sheath extends outward from the first trench by a first outward distance that is no greater than 6 microns, and extends outward from the second trench by a second outward distance that is no greater than 6 microns.  
Hutzler teaches, in claim 17. further comprising: 
forming a trench liner in the first trench and in the second trench, the trench liner being electrically non-conductive, the trench liner contacting the doped sheath (figures 4A-4C; [0058-0060]); 
forming a trench filler material on the trench liner in the first trench and in the second trench, the trench filler material being electrically conductive (figures 4A-4C; [0058-0060]).  
Hutzler teaches, in claim 18, further comprising forming a trench filler material in the first trench and in the second trench, the trench filler material being electrically non-conductive, the trench filler material contacting the doped sheath (figures 4A-4C; [0058-0060]).  
Hutzler teaches, in claim 19, wherein the isolation layer includes a buried layer of semiconductor material having the first conductivity type (figures 4A-4C; [0058-0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        April 9, 2022